NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted May 21, 2009*
                                    Decided May 21, 2009

                                           Before

                              WILLIAM J. BAUER, Circuit Judge

                                JOHN L. COFFEY, Circuit Judge

                                   DANIEL A. MANION, Circuit Judge

No. 08‐4071

FRANCES ENDENCIA,                               Appeal from the United States District
    Plaintiff‐Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
           v.
                                                No. 08 C 4541
ADT SECURITY SERVICES, INC.,
     Defendant‐Appellee.                        Samuel Der‐Yeghiayan, 
                                                Judge.




                                         O R D E R

       Frances Endencia contracted with ADT Security to monitor the burglar alarm at her
veterinary clinic in Streamwood, Illinois.  She asserts that the clinic was vandalized—she
found a dog dead and blood on another animal’s bedding—and accuses ADT of negligence


           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐4071                                                                                Page 2


because it never detected a security breach.  Endencia also contends that ADT was
somehow responsible for the decision of the Illinois Veterinarian Licensing & Disciplinary
Board to suspend indefinitely her license to practice veterinary medicine.  She sued ADT in
the Circuit Court of Cook County, but ADT removed the action to federal court on the
ground of diversity of citizenship.  ADT then moved to dismiss, arguing that its only duty
to Endencia was contractual and quoting an exculpatory clause in the contract that relieves
ADT of liability for damage caused by break‐ins.  The district court dismissed Endencia’s
complaint for failure to state a claim.

        As best we can tell, Endencia principally argues on appeal that ADT is liable despite
the exculpatory clause.  Illinois courts, though, have held that limitations of liability in
alarm service contracts are enforceable and consistent with public policy.  Chi. Steel Rule &
Die Fabricators Co. v. ADT Security Sys., Inc., 763 N.E.2d 839, 846 (Ill. Ct. App. 2002); N. River
Ins. Co. v. Jones, 655 N.E.2d 987, 992 (Ill. Ct. App. 1995).  Endencia also contends that her
complaint states a claim under 805 ILL. COMP. STAT. 10/8, but that statute is unrelated to her
case.  Finally, she alleges wrongdoing by the Village of Streamwood, but the Village is not a
party to this action. 

                                                                                     AFFIRMED.